739 N.W.2d 619 (2007)
Theresa BAILEY, a/k/a Theresa Long, Individually and as Personal Representative of the Estate of Christal Bailey, Plaintiff-Appellant,
v.
Sethavarangura PORNPICHIT, M.D., a/k/a Pornpichit Sethavarangura, M.D., Defendant-Appellee.
Docket No. 132087. COA No. 267546.
Supreme Court of Michigan.
October 17, 2007.
By order of October 16, 2006, this Court granted immediate consideration and a stay of the trial court proceedings. On order of the Court, the application for leave to appeal the August 8, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the portion of the judgment of the Court of Appeals remanding this case to the trial court for entry of an order dismissing the case with prejudice, and REMAND this case to the Wayne Circuit Court for entry of an order dismissing the case without prejudice. See Kirkaldy v. Rim, 478 Mich. 581, 734 N.W.2d 201 (2007). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.